HENRIOD, Justice
(concurring in the result).
I concur in the result for the reason that there appears to be sufficient evidence to justify the decision without the hearsay testimony mentioned. But it is suggested respectfully that extending the pedigree exception to include because of the natural interest existing among relatives has its objections, despite its advocacy by eminent text-writers. The statement of a relative is likely to be true because of the natural nterest existing among relatives which places a cloak of trustworthiness about the statement. The same cannot be said of the statement of an unrelated, perhaps intimate third party, whose interest and the interest of his own relatives cannot possess anywhere near the same high quality and degree of concern that exists among relatives of the person whose status is in issue. It is not unreasonable to conclude, therefore, that extension of the exception, instead of promoting a safeguard for truthfulness, actually may tend to invite testimony of questionable veracity. In the situation involving a relative’s declaration, counsel has a source of information for impeachment purposes by seeking out other living, interested relatives *394likely to know the facts because of such relationship. The same source of information usually is denied counsel where the declarant was only an intimate, since Ms relatives would not have the same interest in knowing the facts because wholly unrelated to the person whose status is in issue. If a witness realizes, therefore, that impeachment is likely in the one case, but highly remote in the other, he would be less prone to fear the penalties of perjury when parroting the statements of a non-relative declarant.